Case: 20-10424-BAH Doc #: 28 Filed: 07/28/20 Desc: Main Document   Page 1 of 1
                      UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF NEW HAMPSHIRE

                             In Re: Theresa Pearson
                             Case No. 20-10424-BAH
                                   Chapter 13
                                     Debtor

                                MOTION TO DISMISS

           NOW COMES LAWRENCE P. SUMSKI, Trustee in the above-cited

     case, and Moves to Dismiss the case, stating as follows:

          1.   The Plan is not feasible in that Schedules I and J
     show monthly net disposable income in the amount of negative
     $2,940.41, while the Plan requires payments of $500.00 per
     month for the first 12 months, followed by payments in the
     amount of $100.00 for the remaining 48 months.

          2. The self-employed debtor has failed to file amended
     Schedules I and J to show her anticipated gross and net
     monthly income.

          3. The debtor has failed to complete the required
     Affidavit Regarding Domestic Support Obligations and Domicile,
     Equity, Litigation Status.

          4. The dispute regarding the claim of Katherine Drisko
     must be resolved.

          WHEREFORE, the undersigned Chapter 13 Trustee Moves as
     follows:

           A.    That the case be Dismissed for cause pursuant
                 to § 1307.

           B.    For such other and further relief as may be just.

                                               Respectfully submitted,


     Dated:     July 28, 2020                  /s/ Lawrence P. Sumski
                                               Lawrence P. Sumski
                                               Chapter 13 Trustee
                                               PO Box 329
                                               Manchester, NH 03105-0329
                                               (603) 626-8899
                                               ID# BNH01460
